UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTT FITZGERALD MILLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-875)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Fitzgerald Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Fitzgerald Miller appeals the district court’s denial of

his motion to modify terms of imprisonment.   For the first time on

appeal, Miller claims he received ineffective assistance of counsel

because his attorney failed to object to an improper sentence

enhancement. We will not consider this claim because Miller failed

to show that any exceptional circumstances exist.    Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).   Accordingly, we affirm on

the reasoning of the district court.   United States v. Miller, No.

CR-98-875 (D.S.C. Oct. 29, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2